Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Breen on October 19, 2021.


The application has been amended as follows: 
8.	(Currently Amended) A method for treating inflammation in a subject in need thereof, the method comprising:
	identifying a subject suffering from inflammation, wherein said identification is made by
	detecting having a methylated nucleotide located at position -69 in a first test sample obtained from a test subject;
	detecting having an unmethylated nucleotide located at position -69  in a second test sample obtained from said test subject; 
	comparing the relative concentration of said methylated preproinsulin DNA to said unmethylated preproinsulin DNA in the first and second test sample with the  having a methylated nucleotide located at position -69 to  having an unmethylated nucleotide located at position -69 in a control; 
		detecting methylated CHTOP DNA in a third test sample obtained from the test subject;
		detecting unmethylated CHTOP DNA in a fourth sample obtained from the subject suspected of having inflammation; 
	comparing the relative concentration of methylated CHTOP DNA to unmethylated CHTOP DNA in the third and fourth test sample with the relative concentration of methylated CHTOP DNA to unmethylated CHTOP DNA in a control;
	detecting a relative concentration of said methylated preproinsulin DNA in said first test sample that is greater than the relative concentration of said methylated preproinsulin DNA in the control and detecting a relative concentration of methylated CHTOP DNA in said third test sample that is greater than the relative concentration of methylated CHTOP DNA in the control and fourth test sample; and
	determining the subject has inflammation; and
administering an anti-inflammatory drug selected from the group consisting of a nonsteroidal anti-inflammatory drug, a corticosteroid and immune-suppressant drug to said  subject identified as suffering from inflammation.

	9.	(Canceled).  

	10.	(Canceled).

11.	(Currently Amended)  The method of claim 8, wherein the preproinsulin DNA in the first and second test sample and the CHTOP DNA in the third and fourth test sample  is subjected to a bisulfite reaction.
12.	(Previously Presented)  The method of claim 11, wherein the first, second, third and fourth test sample is selected from the group consisting of serum, plasma, whole blood, and urine.


	14.	(Canceled) .	

	15.	(Previously Presented)  The method of claim 8 wherein the nonsteroidal anti-inflammatory drug is aspirin, ibuprofen, or Celebrex and the corticosteroid is prednisone.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims have been amended to a method for treating inflammation in a subject which comprises analysis of methylation of position -69 of preproinsulin (INS) and CHTOP methylation to detect hypermethylation of position -69 of preproinsulin (INS) and hypermethylation of CHTOP.  Determining the subject has hypermethylation of both position -69 of preporinsulin and CHTOP to determine the subject has inflammation and treating the patient determined to have inflammation with an anti-inflammatory drug selected from the group consisting of a nonsteroidal anti-inflammatory drug, a corticosteroid and immune-suppressant drug.
The specification teaches elevations in methylated INS and CHTOP DNA are associated with systematic inflammatory states (see page 32-33).  Figure 6C and 6D illustrates circulating methylated and unmethylated INS DNA in healthy youth compared with IBD and Sepsis patients.  

    PNG
    media_image1.png
    199
    454
    media_image1.png
    Greyscale

The specification also analyzed CHTOP methylated and unmethylated copies to find hypermethylation in patients with inflammation. Figure 9B illustrates the hypermethylation of CHTOP methylation.  

    PNG
    media_image2.png
    334
    290
    media_image2.png
    Greyscale

Fradin (PLOS, Vol 7, No. 5, e36278, May 2012) teaches the association of CpG methylation patterns of proximal Insulin gene promoter with type 1 diabetes (an inflammation disorder in subjects).  Fradin teaches the INS region is the second most important locus associated with T1D.  Fradin analyzed 7 CpGs and found differential methylation.  Fradin teaches one of the 7 CpG sites, namely CpG -234,  was hypermethylated in T2D 
The art neither teaches nor suggests the claimed invention.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEANINE ANNE. GOLDBERG
Primary Examiner
Art Unit 1634



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 19, 2021